Exhibit 10.1

CUSTOMER AGREEMENT

     Customer Agreement (this “ Agreement ”), effective as of the last date on
the signature page (the “ Effective Date ”), by and between CALLAWAY GOLF
COMPANY (“ Callaway ”), a Delaware corporation, with offices at 2180 Rutherford
Road, Carlsbad, California 92008, SAINT ANDREWS GOLF SHOP, LTD.  (“ Saint
Andrews ”), a Nevada limited liability company, with offices at 5325 South
Valley View Boulevard, Suite 4, Las Vegas, Nevada 89118, and ALL -AMERICAN GOLF
CENTER, INC. (“ AAGC ”), a Nevada corporation, with offices at 6730 South Las
Vegas Boulevard, Las Vegas, Nevada 89119. Callaway, Saint Andrews, and AAGC are
sometimes hereinafter referred to individually as a “ Party ”, and together, as
the “ Parties ”.

R E C I T A L S :

     WHEREAS, on December 30, 1998 (the “ Acquisition Date ”), All-American
Golf, LLC (the “ LLC ”) and AAGC, entered into an asset purchase agreement in
which the LLC sold to AAGC substantially all of the assets of a golf facility on
approximately 42 acres of land on Las Vegas Boulevard in Las Vegas, Nevada,
including a golf course, driving range, performance center, training facility
and golf shop (the “ Center ”); and

WHEREAS, AAGC is the operator of the Center; and

     WHEREAS, on the Acquisition Date, Callaway and Saint Andrews Golf
Corporation entered into: (i) a trademark license agreement (the “ Trademark
License ”) in which Callaway granted LLC the right to use certain marks; and
(ii) a software license agreement in which Callaway granted the LLC the right to
use certain software programs, all in connection with its operation of the
Center; and

     WHEREAS, the software license agreement was subsequently superseded by
comparable provisions in a Callaway Golf performance center agreement, which
expired according to its terms, but which the Parties have been operating under
notwithstanding its expiration (together, the “Software License”); and

     WHEREAS, AAGC is the successor-in-interest with respect to the licenses
granted by both the Trademark License and the Software License; and

     WHEREAS, Callaway, AAGC, and Saint Andrews desire to set forth their
understanding regarding certain improvements to be made to the Center, and the
purchase of Callaway Golf® branded Golf Related Products (as defined in Section
2.2 below) to be sold at the Center.

     NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
benefits to be derived by the Parties, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Parties agree as follows:

     1. Callaway Contributions . In consideration of the agreements set forth
herein, Callaway will make the contributions (“ Contributions ”) set forth below
at the times and for the purposes indicated.

1

--------------------------------------------------------------------------------



          1.1. Advertising and Marketing . Callaway shall pay to Saint Andrews
an advertising and marketing contribution during each calendar year in the
amount of $250,000 (“ Advertising Contribution ”) in the form of Golf Related
Products supplied by Callaway’s affiliate, Callaway Golf Sales Company (“ CGSC
”), at no charge, based on CGSC’s normal wholesale prices in effect from time to
time (“ No Charge Product ”). This Advertising Contribution will be pro-rated
(i.e., reduced) during calendar year 2009 to take into consideration the number
of days that will elapse between the Effective Date and December 31, 2009, and
AAGC’s Marketing requirement in Section 2.1 below during calendar year 2009 will
likewise be reduced by a commensurate amount.

          1.2. Retail Performance . If Saint Andrews’ purchases of Golf Related
Products for resale at, and only at, the Center from CGSC exceeds $1,000,000
during any calendar year of the Term (the “ Threshold Amount ”), including,
without limitation, the 2009 calendar year (regardless of the Effective Date),
then Saint Andrews will be entitled to receive $250 of credit for each $1,000 of
its purchases of Golf Related Products from CGSC that exceed the Threshold
Amount, up to a total of $250,000 of credit, for the subject calendar year (“
Credit ”). Saint Andrews may, at its discretion, use the Credit to offset
against or pay any amounts due to CSGC on any outstanding invoices.

          1.3. Equipment Supply . Callaway shall provide AAGC, at no charge,
with a sufficient supply of: (a) range balls, which shall be at least 15,000
dozens per calendar year; and (b) staff uniforms, consisting of pants, shirts,
wind-shirts, and shoes in the amounts and as set forth more fully on Exhibit
“A”. Furthermore, Callaway shall provide AAGC for use at the Center with sixty
(60) sets of rental clubs (which will be on consignment to AAGC) in addition to
demonstration clubs consisting of two hundred (200) woods (for which AAGC will
be charged at 40% off CGSC’s normal wholesale prices) and one hundred (100)
six-irons (at no charge). The rental clubs and demonstration clubs provided by
Callaway shall be reasonably replaced in order to account for wear and tear as
well as to ensure that the Center is provided with up to date models.

          1.4. Upgrade Range Area . Callaway shall provide a contribution to
AAGC of not more than $500,000 in the aggregate (“ Range Contribution ”) to be
used for improvements to the driving range landing area, short game practice
area and putting green at the Center, provided Callaway Golf® branding elements
reasonably satisfactory to Callaway are utilized in connection with all such
improvements when practicable. The Parties shall use their best efforts to
complete the improvements to the driving range landing area, short game practice
area and putting green at the Center during the Center’s offseason in July and
August of 2009, but in any event they shall be completed during the calendar
year of 2009. The design of such improvements as well as the vendors used for
such improvements shall be mutually agreed upon by Callaway and AAGC prior to
the commencement of any work. The Parties agree that AAGC will take primary
responsibility for planning and implementing these improvements, including,
without limitation, obtaining bids and estimates and specifying contractors or
vendors of labor or materials. However, prior to AAGC’s accepting any bids or
estimates, or selecting contractors or vendors, Callaway will be given an
opportunity to obtain competitive bids or estimates, or suggest competitive
contracts or vendors, provided that Callaway does not unreasonably delay such
improvements, and AAGC will cooperate with Callaway in such efforts. Advances of
the Range Contribution shall be made by Callaway directly to the applicable
contractors and vendors

2

--------------------------------------------------------------------------------



completing the work at the times and in accordance with the schedules agreed to
with such contractors and vendors for the improvements contemplated in this
Section 1.4 provided such improvements are completed to Callaway’s reasonable
satisfaction.

          1.5. Remodel Facility . Callaway shall provide a contribution to AAGC
of not more than $750,000 in the aggregate (“ Improvement Contribution ”) to be
used for improvements to the facilities at the Center, which improvements may
include, without limitation: improvements to the pro shop and retail area;
upgraded fitting bay technology and graphics; and enhanced exterior signage and
graphics; provided Callaway Golf® branding elements reasonably satisfactory to
Callaway are utilized in connection with all such improvements. The Parties
shall use their best efforts to complete the improvements to facilities at the
Center during the Center’s offseason in July and August of 2009, but in any
event shall be completed during the calendar year of 2009. The design of such
improvements as well as the vendors used for such improvements shall be mutually
agreed upon by Callaway and AAGC prior to the commencement of any work. The
Parties agree that Callaway will take primary responsibility for planning and
implementing these improvements, including, without limitation, obtaining bids
and estimates and specifying contractors or vendors of labor or materials, and
AAGC will cooperate with Callaway in a commercially reasonable manner. Advances
of the Improvement Contribution shall be made by Callaway directly to the
applicable contractors and vendors completing the work at the times and in
accordance with the schedules agreed to with such contractors and vendors for
the improvements contemplated in this Section 1.5 provided such improvements are
completed to Callaway’s reasonable satisfaction.

          1.6. Business Operation Expenses . Within fifteen (15) calendar days
following the Effective Date, Callaway shall provide to AAGC a one time cash
contribution of $750,000 (“ Operation Contribution ”) to be used for AAGC’s
operating expenses or business expenses, which expenses may include, without
limitation, rent, utilities, wages, loans, maintenance, or any other costs,
provided, however, that if any improvements are constructed or modified,
reasonable efforts shall be used, where practicable, to include Callaway Golf®
branding elements reasonably satisfactory to Callaway. When making any payments
to third parties with the proceeds of the Operation Contribution, AAGC will,
within a reasonable time, provide Callaway with a breakdown detailing the amount
and purpose of the proposed payments and the name of the proposed third party
payees together with such additional detail or other information as Callaway
reasonably requests.

             2. AAGC’s and Saint Andrews’ Obligations .

          2.1. During each calendar year, AAGC shall expend an amount equal to
or exceeding $250,000 for advertising, marketing and promotion for the Center (“
Marketing ”) in a form that is reasonably satisfactory to Callaway, and AAGC
will provide Callaway with such information, materials and reports in such form,
with such detail, and at such times as Callaway reasonably requests for it to
confirm that such expenditures have been made by AAGC for such purposes. In
exchange for AAGC’s Marketing, Callaway shall pay the Advertising Contribution
to Saint Andrews set forth herein at Section 1.1.

          2.2. Purchases . AAGC and Saint Andrews hereby agree that at all times
during the Term it will purchase all Golf Related Products to be sold at the
Center exclusively from

3

--------------------------------------------------------------------------------



Callaway or an authorized licensee of the Callaway Golf® brand, unless Callaway
or an authorized licensee does not sell the desired product. Subject to the
preceding sentence, in no event will AAGC or Saint Andrews purchase any Golf
Related Products to be sold at the Center that are competitive to those sold by
Callaway or an authorized licensee of the Callaway Golf® brand. Before
purchasing any Golf Related Products to be sold at the Center that may be
competitive, AAGC and Saint Andrews will notify Callaway in writing, and
Callaway will determine, in its reasonable judgment and in good faith, whether
such proposed Golf Related Products are competitive. For the purposes of this
Agreement, the term “ Golf Related Products ” means any products solely used or
worn while playing the game of golf including, without limitation, golf clubs,
golf balls, golf bags, golf shoes and other golf equipment, golf apparel and
headwear, golf accessories, and golf lifestyle inspired products. The foregoing
restrictions specifically do not include any item not sold by Callaway or an
authorized licensee of the Callaway Golf® brand. However, AAGC and Saint Andrews
agree that Callaway shall have the right to approve each other item to be sold
at the Center, with the understanding that Callaway’s approval will not be
unreasonably withheld if, in its reasonable judgment and in good faith, Callaway
determines that the subject item is not inconsistent with the Callaway Golf®
brand and the image that Callaway desires to portray for its brand at the
Center.

          2.3. Reimbursement to AAGC . In consideration for AAGC’s Marketing,
Callaway’s Advertising Contribution, and the Credit, Saint Andrews shall
reimburse AAGC in the amount of the Advertising Contribution on an annual basis
to be paid at the time and in the manner as agreed between AAGC and Saint
Andrews.

          2.4. Contributions Used For Purposes Specified . AAGC covenants to
Callaway to use the Range Contribution, Improvement Contribution and Operation
Contribution for the purposes so specified, and will provide Callaway with such
information, materials and reports in such form, with such detail, and at such
times as Callaway reasonably requests for it to confirm that payments have been
made by AAGC, or that such contributions are otherwise being utilized, for such
purposes. Callaway and its auditors shall have the right, upon reasonable
advance notice and during normal business hours, to review AAGC’s books and
records in order to confirm that such payments have been made, or that such
contributions are otherwise being utilized, for such purposes. The foregoing
right to review books and records shall not be exercised by Callaway more than
twice in any calendar year.

     3. Other Agreements . Section 9.1 of the Trademark License is amended so
that such agreement shall expire or terminate contemporaneously with the
expiration or termination of this Agreement notwithstanding anything in Section
9.1 of the Trademark License to the contrary. In addition, contemporaneously
with the execution and delivery of this Agreement, the Parties will execute and
deliver that certain Callaway Golf Performance Center Agreement in the form
attached hereto as Exhibit “B”. For the purposes of this Agreement, the term “
Other Agreements ” means, together, the Trademark License and the Callaway Golf
Performance Center Agreement.

            4. Term and Termination .

          4.1. Term . Subject to the provisions of Section 4.3 below, the term
of this Agreement shall commence on the Effective Date and expire automatically
upon the termination

4

--------------------------------------------------------------------------------



of that certain Lease Agreement (the “ Term ”), dated June, 1997 (along with any
and all addendums, amendments, extensions, and other modifications thereto,
collectively, the “ Lease ”), entered into by Urban Land of Nevada, a Nevada
corporation (“ Landlord ”), and AAGC’s predecessor, the LLC, which premises
under such Lease encompasses the Center. Callaway hereby acknowledges and agrees
that it has received and reviewed a copy of the Lease. It is understood and
agreed by the Parties that the Range Contribution, Improvement Contribution and
Operation Contribution will be made by Callaway only once during the Term.

          4.2. Expiration Repayment . Upon the expiration of the Term, provided
that: (i) the Range Contribution, the Improvement Contribution, and the
Operation Contribution have all been paid from Callaway to AAGC; (ii) AAGC
receives monetary payment from Landlord in consideration for the termination of
the Lease; and (iii) the expiration of the Term takes place prior to the fifth
(5th ) anniversary of the Effective Date, then within sixty (60) days of the
expiration of the Term, AAGC shall repay to Callaway the Range Contribution, the
Improvement Contribution, and the Operation Contribution, less twenty percent
(20%) thereof for each year that passes after the Effective Date (“ Repayment
”). In other words, provided that items (i), (ii), and (iii) above have been
satisfied, if the Term expires: (a) on or prior to the expiration of the first
(1 st) anniversary of the Effective Date, the Repayment shall be $2,000,000; (b)
on or prior to the expiration of the second (2 nd ) anniversary of the Effective
Date, the Repayment shall be $1,600,000; (c) on or prior to the expiration of
the third (3 rd ) anniversary of the Effective Date, the Repayment shall be
$1,200,000; (d) on or prior to the expiration of the fourth (4th ) anniversary
of the Effective Date, the Repayment shall be $800,000; and (e) on or prior to
the expiration of the fifth (5 th ) anniversary of the Effective Date, the
Repayment shall be $400,000. Notwithstanding the above, and in addition to the
Repayment, upon the expiration of the Term, Saint Andrews shall repay to
Callaway any Contributions described in Sections 1.1, 1.2, or 1.3 paid from
Callaway to Saint Andrews or AAGC for the calendar year in which the Term
expires.

                        4.3. Termination . This Agreement may be sooner
terminated as follows:

          (a) By either Party if the other Party is in breach or default of any
provision of this Agreement including, without limitation, any provision of the
Other Agreements. In such event, the Party claiming the breach or default (the “
Claiming Party ”) shall give the other Party written notice describing the
subject breach or default. Except in the case of a monetary breach or default,
for which no cure period shall be required, the other Party shall have thirty
(30) days to cure the subject breach or default following receipt of the
Claiming Party’s written notice, unless such breach or default cannot reasonably
be cured within such thirty-day period, in which case, a reasonable time shall
be permitted (the “ Cure Period ”). If cure is not effected to the reasonable
satisfaction of the Claiming Party by the end of the Cure Period, then the
Claiming Party may terminate this Agreement by giving the other Party written
notice to that effect within thirty days following the end of the Cure Period.

          (b) By Callaway if, between June 1, 2013 and June 30, 2013, Callaway
gives Saint Andrews and AAGC written notice of termination, in which event
termination shall be effective on December 31, 2013. If, however, Callaway does
not give such written notice pursuant to this subsection 4.3(b), then this
Agreement shall continue commensurate with the term of Lease but not beyond
December 31, 2018, at which time this Agreement shall terminate regardless of
the remaining Lease term. Any such termination of this Agreement pursuant to
this subsection 4.3(b), however,

5

--------------------------------------------------------------------------------



shall not terminate the Other Agreements, allowing Saint Andrews and AAGC the
option to continue use of those certain marks consistent the terms and
conditions set forth in the Other Agreements during the remainder, if any, of
the Lease term subject, however, to earlier termination as provided in the Other
Agreements.

                   (c) By Callaway if one of the following events shall occur:

           (i) The commencement of any proceeding, voluntary or involuntary, in
bankruptcy or insolvency by or against Saint Andrews or AAGC which remains
unstayed for, or is not dismissed within, a period of thirty (30) days,
including any proceeding under the U.S. bankruptcy laws, or in the event of the
appointment, with or without the consent of Saint Andrews or AAGC, of a receiver
or an assignee for the benefit of creditors, or if Saint Andrews or AAGC becomes
otherwise bankrupt or insolvent (however evidenced) or is unable to pay its
debts as they become due.

           (ii) Saint Andrews or AAGC permanently ceases operation of the
Center.

           (iii) Ronald S. Boreta ceases to have a controlling interest in Saint
Andrews and AAGC, or ceases to have management positions with Saint Andrews and
AAGC which are substantially the same as those held as of the Effective Date.

     5. Notices . All notices required by or permitted under this Agreement and
the Other Agreements shall be in writing and delivered by (a) Federal Express,
United Parcel Service, DHL, or other nationally recognized overnight courier (“
Express Carrier ”), each postage prepaid and sent via overnight delivery (or if
overnight delivery is not available, then the soonest delivery offered by such
carrier) or (b) confirmed fax message followed by delivery by Express Carrier of
a copy of the notice. All such notices shall be addressed to the Parties at
their addresses and fax numbers as listed below or to such other address as
either Party may from time to time advise the other Party in writing in
accordance with this Section 5.

Callaway Golf Company  Saint Andrews Golf Shop, Ltd.  2180 Rutherford Road  5325
South Valley View Boulevard, Suite 4,  Carlsbad, California 92008  Las Vegas,
Nevada 89118  Attn: Joe Urzetta, Senior  Attn: Ronald S. Boreta, President  Vice
President U. S. Sales  Tel: (702) 317-7301  Tel: (760) 804-4334  Fax: (702)
309-7407  Fax: (760) 804-4342      All-American Golf Center, Inc.    6730 South
Las Vegas Boulevard    Las Vegas, Nevada 89119    Attn: Ronald S. Boreta    Tel:
(702) 317-7301    Fax: (702) 309-7407   


6

--------------------------------------------------------------------------------



With copies to:      Callaway Golf Company  Frank M. Flansburg III, Esq.  2180
Rutherford Road  Marquis & Aurbach  Carlsbad, California 92008  10001 Park Run
Drive  Attn: Michael J. Rider, Senior Vice  Las Vegas, Nevada 89145  President
and General Counsel  Tel: (702) 942-2154  Tel: (760) 930-5849  Fax: (702)
856-8954  Fax: (760) 930-5022   


     6. Miscellaneous . This Agreement constitutes the entire understanding of
the Parties, except that the Other Agreements shall remain in full force and
effect. In the event of any inconsistencies between the terms hereof and any of
the terms contained in the Other Agreements, this Agreement shall govern and
control. If any provision of this Agreement or its application is construed to
be invalid or unenforceable, the remaining provisions will be fully enforceable
without regard to the invalid or unenforceable provisions. The prevailing Party
in any litigation involving this Agreement will be reimbursed by the
non-prevailing Party for all costs and expenses, including, without limitation,
reasonable attorney fees and costs, incurred by such prevailing Party. This
Agreement is binding on the Parties and constitutes their entire understanding.
No amendment or modification of this Agreement shall be valid or binding on the
Parties unless made in writing and signed on behalf of each of the Parties. A
Party may waive any right under this Agreement only by written waiver duly
signed by such Party, and no failure to exercise or delay in exercising a right
under this Agreement shall constitute a waiver of any right. This Agreement and
the Parties’ obligations hereunder shall be binding on and inure to the benefit
of the Parties and their permitted assigns. However, no Party may assign any of
its rights or obligations hereunder without the prior written consent of the
other Parties. The terms, conditions, and covenants contained herein, which are
meant to survive the Term or other termination hereof, shall specifically
survive the expiration of the Term or other termination hereof. The Parties have
duly executed and agreed to be bound by this Agreement by the signatures of
their authorized representatives below. Each Party represents and warrants that
the person executing this Agreement on its behalf is fully authorized to do so.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, and all of which, when taken together, shall constitute
one and the same instrument. Electronic transmissions shall constitute
originals. Time is of the essence with respect to each term and condition hereof
for which time is a factor.

[Balance of this page has been left blank intentionally; signatures are on the
following page]

7

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the Parties have signed this Agreement as of the dates
indicated below to be effective as of the Effective Date.

CALLAWAY GOLF COMPANY 

 

By: /s/ George Fellows       George Fellows, President and    Chief Executive
Officer  Date: June 19, 2009   

SAINT ANDREWS GOLF SHOP, LTD. 

 

By: /s/Ronald S. Boreta    Ronald S. Boreta, Manager  Date: June 15, 2009   

ALL-AMERICAN GOLF CENTER, INC. 

 

By: /s/Ronald S. Boreta    Ronald S. Boreta, President  Date: June 15, 2009 


8

--------------------------------------------------------------------------------

